Case 2:17-cv-02286-DLR Document 135-7 Filed 11/26/18 Page 1 of 8




                EXHIBIT G
        Case 2:17-cv-02286-DLR Document 135-7 Filed 11/26/18 Page 2 of 8


                                                                           Page 1
1
2                  UNITED STATES DISTRICT COURT
3                   FOR THE DISTRICT OF ARIZONA
4    BLUE CROSS OF CALIFORNIA, INC., et al.,
5
                    Plaintiff,
6
     -against-                              Case No.
7                                           CV-17-02286-PHX-DLR
8    INSYS THERAPEUTICS INCORPORATED,
9                   Defendant.
10
11
12
13
14
15     ***CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER***
16               DEPOSITION OF DAVID RICHARDSON
                        Phoenix, Arizona
17                       April 24, 2018
18
19
20
21
22
23   Reported by:
     Judi Johnson, CSR, RMR, RPR, CRR, CLR
24   Arizona License #: 50853
     Job No: 140516
25


              TSG Reporting - Worldwide - 877-702-9580
        Case 2:17-cv-02286-DLR Document 135-7 Filed 11/26/18 Page 3 of 8


                                                                           Page 205
1                   CONFIDENTIAL - DAVID RICHARDSON
2    remember not to cut her off.
3              MS. KURTZ:     Okay.    I'm handing you the
4    document that has been marked Exhibit 27.            It bears
5    the Bates numbers INSYS_ANTHEM_09123.
6                 (Whereupon, Document Bates-labeled
7                 INSYS_ANTHEM_09123 was marked as
8                 Plaintiff's Exhibit 27 for identification,
9                 as of this date.)
10             MS. KURTZ:     Sorry.    There's two there.
11   (Handing.)
12        BY MS. KURTZ:
13        Q    So this is a document from you to the PA
14   specialists, right?
15        A    Yes.
16        Q    And it is dated Friday, November 6th of
17   2015, right?
18        A    Yes.
19        Q    And it says:
20              "Hi team, can you advise me of what PBM plans
21              you are seeing that are approving cases that
22              are not (exclamation point) cases."
23             Do you see that?
24        A    Yes.
25        Q    Does that symbol there (exclamation point)


              TSG Reporting - Worldwide - 877-702-9580
        Case 2:17-cv-02286-DLR Document 135-7 Filed 11/26/18 Page 4 of 8


                                                                           Page 206
1                  CONFIDENTIAL - DAVID RICHARDSON
2    mean cancer?
3         A    Yes.
4         Q    Why did you use that?
5         A    That is what we were told to use from
6    compliance that we could no longer start stating
7    cancer patients or cancer in e-mails.           We had to
8    start using the exclamation point.
9         Q    Who in compliance directed you to start
10   using that?
11        A    That was from Liz and that was from Yoshi.
12        Q    When were you directed to start using that?
13        A    It couldn't be -- not too long before this.
14   I can't give you an exact date.         Just because there
15   was so much going on at that time.          But, I mean, we
16   were directed to start using the exclamation point
17   in our communications.
18        Q    The second half of 2015.         Is that fair?
19        A    Yeah, I would say that's fair.
20        Q    Were there any other symbols that you were
21   directed to use other than this one when referencing
22   cancer?
23        A    No, not that I remember or am aware of.
24        Q    Did you use that regularly?
25             MS. TOVREA:     Form.


               TSG Reporting - Worldwide - 877-702-9580
        Case 2:17-cv-02286-DLR Document 135-7 Filed 11/26/18 Page 5 of 8


                                                                           Page 217
1                   CONFIDENTIAL - DAVID RICHARDSON
2                MS. TOVREA:     Form.
3            A   Yes.     It's implying it.
4            Q   But so the question understands that the
5    opt-in form has units and the answer's directing to
6    deviate?
7                MS. TOVREA:     Form.
8            A   Yeah.     I can't explain to you why they want
9    to deviate.
10        Q      If I wanted an answer to that question, who
11   would I ask?
12        A      Yoshi.
13        Q      Okay.    Thank you.
14        A      You're welcome.
15        Q      So before we took a break, when we were
16   looking at Exhibit 27 where you had the symbol
17   (exclamation points).       I'm just going to call that
18   the cancer symbol because it's easier for me to say.
19   Okay?
20        A      Okay.
21        Q      You testified that you were provided the
22   directive from compliance to use that symbol when
23   referencing cancer in e-mails.         Do you recall that?
24        A      I just remember being told by management --
25   or management at the time, which was, I believe Liz,


                 TSG Reporting - Worldwide - 877-702-9580
        Case 2:17-cv-02286-DLR Document 135-7 Filed 11/26/18 Page 6 of 8


                                                                           Page 218
1                  CONFIDENTIAL - DAVID RICHARDSON
2    and them was saying we can no longer use that in any
3    communication.      It has to come into this form.
4    We're going to start using this until -- for the
5    time being.      I don't even know how long that lasted.
6         Q    Sorry.
7         A    You're okay.      I'm sorry.
8         Q    Were there other things that Liz Gurrieri
9    or Yoshi or anyone else in compliance directed you
10   not to put into e-mail?
11        A    I can't think of anything offhand.            I mean,
12   this is -- obviously this was something that it did
13   pop in my head when I saw that, so.          But offhand, I
14   don't remember anything.
15        Q    And when you received that directive, were
16   you with other Insys employees who also received
17   that directive?
18        A    Yes.    We had -- I believe it was in a
19   meeting that we were no longer going to be using
20   cancer in e-mails or any of that nature.            It was
21   directed to start using that.
22        Q    And were all of the PA --
23        A    Yes.
24        Q    Sorry.
25             Were all of the IRC employees in that


              TSG Reporting - Worldwide - 877-702-9580
        Case 2:17-cv-02286-DLR Document 135-7 Filed 11/26/18 Page 7 of 8


                                                                           Page 222
1                  CONFIDENTIAL - DAVID RICHARDSON
2           Q   And were there other instances where you --
3    Liz either said to you or other people, "Don't put
4    something in e-mail," or something along those
5    lines?
6               MS. TOVREA:    Form.
7           A   No, I don't know.      Anything -- anything, it
8    was just always come talk to her, so I don't know
9    why.
10          Q   So was the preferred mode of communication
11   with Liz a verbal communication rather than putting
12   something in writing?
13              MS. TOVREA:    Form.
14          A   Yes.
15          Q   And did she provide you with that
16   directive?
17              MS. TOVREA:    Form.
18          A   She provided everybody with that directive.
19          Q   So then you go to the top e-mail in the
20   string.
21          A   Yes.
22          Q   And she writes:
23               "Yes, I will.     I did not finish the statement
24               not because of the inappropriateness, but
25               because we were not supposed to put cancer or


                TSG Reporting - Worldwide - 877-702-9580
        Case 2:17-cv-02286-DLR Document 135-7 Filed 11/26/18 Page 8 of 8


                                                                           Page 223
1                  CONFIDENTIAL - DAVID RICHARDSON
2               anything related to cancer in an e-mail form
3               per compliance."
4              Do you see that?
5         A    Yes.
6         Q    Is this the discussion that you testified
7    about earlier where compliance directed you not to
8    put cancer in e-mails?
9         A    Yes, that's where we're coming from.
10        Q    And the date of this document is May 22nd
11   of 2015, right?
12        A    Yes.
13        Q    So at least as of this point in time, you
14   had been provided the directive not to refer to
15   cancer in e-mail by compliance?
16             MS. TOVREA:     Form.
17        A    Yes.
18        Q    You can set that document aside.
19        A    (Witness complies.)
20             MS. KURTZ:     Okay.    I'm going to hand you
21   the document that is being marked as Exhibit 30.              It
22   bears the Bates number INSYS_ANTHEM_000573363.
23              (Whereupon, Document Bates-labeled
24              INSYS_ANTHEM_000573363 was marked as
25              Plaintiff's Exhibit 30 for identification,


              TSG Reporting - Worldwide - 877-702-9580
